DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the pre-processing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation " the pre-processing " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the pre-processing " in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (herein after Arm)(US Pub 20200193620) in view of Mask (US Pub 20150348252, see IDS).
Re claims 1, 12 and 14, Arm discloses a method; an associated non-transitory computer program product storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations (Par 85); and the associated article of manufacture comprising computer executable instructions stored on non-transitory computer readable media, which, when executed by a computer, causes the computer to perform operations (Par 85) comprising: 
receiving, by one or more processors (Par 85), a plurality of images of one or more containers while the one or more containers are being emptied (Paragraphs 32, 42, 59, 73, 80-83), the plurality of images comprising a training set of images (Fig 1 element s100, Paragraphs 17, 27-38) and a validation set of images (Fig 1 element s100, Paragraphs 27-38, 59-66); 
labeling (Paragraphs 32, 36-38, 55-56, 61), by the one or more processors (Par 85), each image of the plurality of images (Paragraphs 32, 36-38, 55-56, 61) as including either a fill amount (Paragraphs 32, 36-38, 55-56, 61); 
processing (Paragraphs 59-66; Figure 7), by the one or more processors (Par 85), each image of the plurality of images to reduce bias (Paragraphs 59-66; Figure 7) of a machine learning model (Paragraphs 59-66; Figure 7); 
training (Figure 1 element s200; Par 40-58), by the one or more processors (Par 85) and based on the labeling (Figure 1 element s200; Par 40-58), the machine learning model using the plurality of images (Figure 1 element s200; Par 40-58); and 
optimizing (Fig 7 paragraphs 60-65; Fig 13 paragraphs 72-78), by the one or more processors (Par 85), the machine learning model by performing learning against the validation set (Fig 7 paragraphs 60-65; Fig 13 paragraphs 72-78); however Arm fails to explicitly disclose (1) wherein labeling the images comprises labeling including either an overfilled container or a not-overfilled container; and (2) wherein the model is used to generate a prediction for a new image of a container, the prediction indicating whether the container in the new image was overfilled prior to the new container being emptied.
Regarding items (1) and (2) above, this design is however disclosed by Mask.  Mask discloses (1) wherein labeling the images comprises labeling including either an overfilled (Paragraphs 16, 23, 26, 46-47; Figure 3 element 354) container or a not-overfilled container (Paragraphs 16, 23, 26, 46-47; Figure 3 element 354); and (2) wherein the model is used to generate a prediction for a new image of a container (Figure 3; Paragraphs 23-26, 46-47, 49-51), the prediction indicating whether the container in the new image was overfilled prior to the new container being emptied (Figure 3; Paragraphs 23-26, 46-47, 49-51).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Arm in order to incorporate the labelling designs of Mask as it would be obvious in the context of the scope of the design to choose different labelling types specific to the scenario and environment under review to accurately and efficiently train the machine learning processing and process new images with a high degree of confidence for the desired data.

Re claim 13, Arm discloses a system comprising: 
at least one programmable processor (Par 85); and a machine-readable medium storing instructions (Par 85) that, when executed by the at least one processor (Par 85), cause the at least one programmable processor (Par 85) to perform operations comprising: 
receiving, by one or more processors (Par 85), a plurality of images of one or more containers while the one or more containers are being emptied (Paragraphs 32, 42, 59, 73, 80-83), the plurality of images comprising a training set of images (Fig 1 element s100, Paragraphs 17, 27-38) and a validation set of images (Fig 1 element s100, Paragraphs 27-38, 59-66); 
labeling (Paragraphs 32, 36-38, 55-56, 61), each image of the plurality of images (Paragraphs 32, 36-38, 55-56, 61) as including either a fill amount (Paragraphs 32, 36-38, 55-56, 61); 
processing (Paragraphs 59-66; Figure 7), each image of the plurality of images to reduce bias (Paragraphs 59-66; Figure 7) of a machine learning model (Paragraphs 59-66; Figure 7); 
training (Figure 1 element s200; Par 40-58), based on the labeling (Figure 1 element s200; Par 40-58), the machine learning model using the plurality of images (Figure 1 element s200; Par 40-58); and 
optimizing (Fig 7 paragraphs 60-65; Fig 13 paragraphs 72-78), the machine learning model by performing learning against the validation set (Fig 7 paragraphs 60-65; Fig 13 paragraphs 72-78); however Arm fails to explicitly disclose (1) wherein labeling the images comprises labeling including either an overfilled container or a not-overfilled container; and (2) wherein the model is used to generate a prediction for a new image of a container, the prediction indicating whether the container in the new image was overfilled prior to the new container being emptied.
Regarding items (1) and (2) above, this design is however disclosed by Mask.  Mask discloses (1) wherein labeling the images comprises labeling including either an overfilled (Paragraphs 16, 23, 26, 46-47; Figure 3 element 354) container or a not-overfilled container (Paragraphs 16, 23, 26, 46-47; Figure 3 element 354); and (2) wherein the model is used to generate a prediction for a new image of a container (Figure 3; Paragraphs 23-26, 46-47, 49-51), the prediction indicating whether the container in the new image was overfilled prior to the new container being emptied (Figure 3; Paragraphs 23-26, 46-47, 49-51).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Arm in order to incorporate the labelling designs of Mask as it would be obvious in the context of the scope of the design to choose different labelling types specific to the scenario and environment under review to accurately and efficiently train the machine learning processing and process new images with a high degree of confidence for the desired data.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arm and Mask as applied to claim 1 above, and further in view of Shalom (US Pub 20200082167).
Re claim 8, the combined disclosure of Arm and Mask as a whole discloses the method of claim 1, Arm further discloses wherein: 37Attorney Docket No.: 45496-0047001 while a particular container of the one or more containers is being emptied (Paragraphs 32, 42, 59, 73, 80-83), a sequence of images among the plurality of images are obtained (Fig 1 element s100, Paragraphs 27-38, 59-66); and the training is performed using the sequence of images (Figure 1 element s200; Par 40-58), by the one or more processors (Par 85); but fails however to explicitly disclose (1) wherein the plurality of images are obtained from one or more vehicles.
This design is however disclosed by Shalom.  Shalom discloses wherein the plurality of images are obtained from one or more vehicles (Paragraphs 7, 17, 21).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Arm to incorporate the design as shown in Shalom as it would be obvious given the common and understood use of vehicles to collect waste to implement a sensor on the vehicle in order to allow for direct and specific evaluation of waste containers at the time of service to incorporate different imaging results that address environmental issues faced by stationary mounted sensors.

Re claim 9, the combined disclosure of Arm, Mask and Shalom as a whole discloses the method of claim 8, Shalom further disclose wherein the sequence of images is a video stream (Paragraphs 7, 17, 21). 

Re claim 10, the combined disclosure of Arm and Mask as a whole discloses the method of claim 1, but fails however to explicitly disclose (1) performing, by the one or more processors, object detection on each image of the plurality of images to identify a respective container within the plurality of images; and masking, by the one or more processors, other objects in the plurality of images, wherein the training of the machine learning model is performed using the images after the masking has been performed.
This design is however disclosed by Shalom.  Shalom discloses performing (Paragraphs 6, 8-9, 23, 28), by the one or more processors (Paragraphs 6, 8-9, 23, 28), object detection on each image of the plurality of images to identify a respective container within the plurality of images (Paragraphs 6, 8-9, 23, 28); and masking (Paragraphs 6, 8-9, 23, 28), by the one or more processors (Paragraphs 6, 8-9, 23, 28), other objects in the plurality of images (Paragraphs 6, 8-9, 23, 28), wherein the training of the machine learning model is performed (Paragraphs 6, 8-9, 23, 28) using the images after the masking has been performed (Paragraphs 6, 8-9, 23, 28).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Arm in order to incorporate the image processing as shown in Shalom as it would be obvious to use well known and understood image processing concepts with expected functional results to refine and correct the image characteristics to achieve the desired confidence level in the training and processing design. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arm and Mask as applied to claim 1 above, and further in view of Breed (US Pub 20090092284).
Re claim 11, the combined disclosure of Arm and Mask as a whole discloses the method of claim 1, Arm further discloses correcting brightness in an image (Paragraphs 43, 53) but fails however to explicitly disclose wherein the pre-processing further comprises: reducing, by the one or more processors, at least one of glare from headlights or brightness due to sunlight in each image of the plurality of images.
This design is however disclosed by Breed.  Breed discloses wherein the pre-processing further comprises: reducing (Paragraphs 250, 255, 275, 359, 365, 408-410), by the one or more processors (Paragraphs 250, 255, 275, 359, 365, 408-410), at least one of glare from headlights (Paragraphs 408-410) or brightness due to sunlight in each image of the plurality of images (Paragraphs 250, 255, 275, 359, 365).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Arm in order to incorporate the image processing as shown in Breed as it imaging issues from light in a typically outdoor environment would be an expected source of error for the training and classifying operations and thus would be obvious to account for in the image pre-processing in order to improve the quality and confidence in the image evaluation.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Arm and Mask as applied to claim 1 above, and further in view of Armstrong (US Pub 20210158308).
Re claim 2, the combined disclosure of Arm and Mask as a whole discloses the method of claim 1, but fails however to explicitly disclose further comprising: performing, by the one or more processors and subsequent to the pre-processing, object detection on each image of the plurality of images to identify a respective container within the plurality of images; and cropping, by the one or more processors, each image of the plurality of images to extract a portion of the image with the respective identified container, wherein the training of the machine learning model is performed using the images after the cropping has been performed.
This design is however disclosed by Armstrong.  Armstrong discloses further comprising: performing, by the one or more processors and subsequent to the pre-processing (Paragraphs 70-73, Figure 9A), object detection on each image of the plurality of images to identify a respective container within the plurality of images (Paragraphs 70-73, Figure 9A); and cropping (Paragraphs 70-73, Figure 9A), by the one or more processors, each image of the plurality of images to extract a portion of the image with the respective identified container (Paragraphs 70-73, Figure 9A), wherein the training (Figure 9A, Paragraphs 69-75) of the machine learning model is performed using the images after the cropping has been performed (Figure 9A, Paragraphs 69-75).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Arm in order to incorporate the cropping process as shown in Armstrong as Armstrong provides more a more detailed functional description of a cropping processing encompassed in the Arm disclosure thereby allowing for the use of known functions with expected processing results to provide in order to improve the quality and confidence in the image evaluation.

Re claim 3, the combined disclosure of Arm and Mask as a whole discloses the method of claim 1, but fails however to explicitly disclose performing, by the one or more processors and subsequent to the pre-processing, object detection on each image of the plurality of images to identify top 40-60% of a respective container within the plurality of images; and cropping, by the one or more processors, each image of the plurality of images to extract a portion of the image with the top 40-60% of the respective identified container, 36Attorney Docket No.: 45496-0047001 wherein the training of the machine learning model is performed using the images after the cropping has been performed.
This design is however disclosed by Armstrong.  Armstrong discloses further comprising: performing (Paragraph 71; Figure 9A), by the one or more processors and subsequent to the pre-processing, object detection on each image of the plurality of images to identify top 40-60% of a respective container within the plurality of images (Paragraph 71; Figure 9A); and cropping (Paragraph 71; Figure 9A), by the one or more processors, each image of the plurality of images to extract a portion of the image with the top 40-60% of the respective identified container (Paragraph 71; Figure 9A), 36Attorney Docket No.: 45496-0047001 wherein the training (Figure 9A, Paragraphs 69-75) of the machine learning model is performed using the images after the cropping has been performed (Figure 9A, Paragraphs 69-75).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Arm in order to incorporate the cropping process as shown in Armstrong as Armstrong provides more a more detailed functional description of a cropping processing encompassed in the Arm disclosure thereby allowing for the use of known functions with expected processing results to provide in order to improve the quality and confidence in the image evaluation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arm and Mask as applied to claim 1 above, and further in view of Babenko (US Pub 20170293800, see IDS).
Re claim 7, the combined disclosure of Arm and Mask as a whole discloses the method of claim 1, but fails however to explicitly disclose further comprising: pre-processing, by the one or more processors, the plurality of images to determine geographic locations where the plurality of images were obtained; and dividing, by the one or more processors and based on the geographic locations, the plurality of images into different sets of images within the plurality of images, wherein: the labeling further comprises labeling the plurality of images according to the geographic locations; and the training of the plurality of images is based on the labeled images.
This design is however disclosed by Babenko.  Babenko discloses further comprising: pre-processing, by the one or more processors, the plurality of images to determine geographic locations where the plurality of images were obtained (Figures 3a-3b; Paragraphs 58-65); and dividing (Figures 3a-3b; Paragraphs 58-65), by the one or more processors and based on the geographic locations (Figures 3a-3b; Paragraphs 58-65), the plurality of images into different sets of images within the plurality of images (Figures 3a-3b; Paragraphs 58-65), wherein: the labeling further comprises labeling the plurality of images according to the geographic locations (Figures 3a-3b; Paragraphs 58-65); and the training of the plurality of images is based on the labeled images (Paragraphs 40-41, 58-65).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Arm in order to incorporate the location based segmenting as shown in Babenko as it would allow for the consideration of known errors or issues in the container placement by evaluating areas of the image the geographically cannot or should have a container and using this information to improve the confidence of the evaluation mechanics for future image inputs.

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claim 4 the prior art fails to disclose the specified pre-processing design.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631